F I L E D
                                                                       United States Court of Appeals
                                                                               Tenth Circuit
                         UNITED STATES COURT OF APPEALS
                                                                                JUN 5 1997
                                    TENTH CIRCUIT
                                                                           PATRICK FISHER
                                                                                    Clerk

 STANFORD E. ANDRESS,

          Plaintiff-Appellant,

              v.                                            No. 97-1041
                                                        (D.C. No. 96-N-1372)
 DAN A. DEASY; MERRILL LYNCH,                                 (D. Colo.)
 and John Does Two and Three;
 NATIONS BANK,

          Defendants-Appellees.



                                 ORDER AND JUDGMENT*



Before ANDERSON, HENRY, and BRISCOE, Circuit Judges.




      After examining the briefs and appellate record, this panel has determined

unanimously that oral argument would not materially assist the determination of this

appeal. See Fed. R. App. P. 34(a); 10th Cir. R. 34.1.9. Therefore, the case is ordered

submitted without oral argument.

      Plaintiff Stanford Andress brought this pro se action alleging his wife had a legal

right to property of her deceased ex-husband, William Deasy, that defendants interfered


      *
          This order and judgment is not binding precedent, except under the doctrines of
law of the case, res judicata, and collateral estoppel. The court generally disfavors the
citation of orders and judgments; nevertheless, an order and judgment may be cited under
the terms and conditions of 10th Cir. R. 36.3.
with her rights to the property, and that she had a contractual right to her deceased ex-

husband's ashes. Andress contended that as a result of defendants' interference with her

rights, his wife suffered severe emotional distress, which caused Andress to suffer a loss

of consortium. The district court dismissed the action for lack of subject matter

jurisdiction, Fed. R. Civ. P. 12(b)(1), noting that multiple alternative grounds also

required dismissal of the action. We affirm.

       We review de novo a dismissal for lack of subject matter jurisdiction. Olguin v.

Lucero, 87 F.3d 401, 403 (10th Cir.), cert. denied 117 S. Ct. 436 (1996). Federal courts

are courts of limited jurisdiction and require a statutory basis for jurisdiction. E.g.,

Morris v. City of Hobart, 39 F.3d 1105, 1110 (10th Cir. 1994), cert. denied 115 S. Ct.

1960 (1995). The plaintiff bears the burden of invoking the district court's jurisdiction.

       Andress appears to claim this case involves a federal question. See 28 U.S.C. §

1331. Federal question jurisdiction must appear on the face of a plaintiff's well-pleaded

complaint and "[t]he complaint must identify the statutory or constitutional provision

under which the claim arises, and allege sufficient facts to show that the case is one

arising under federal law." Martinez v. United States Olympic Committee, 802 F.2d

1275, 1280 (10th Cir. 1986). Andress' complaint does not identify any federal

constitutional or statutory provision; no federal question is apparent on the face of the

complaint; and the alleged facts do not show a claim arising under federal law. The mere

allegation that a federal question is involved is insufficient. Id.

       To the extent Andress alleges diversity of citizenship, we find the record

insufficient to support jurisdiction. A plaintiff relying on diversity of citizenship to

establish jurisdiction must satisfy the requirements of diversity for each defendant or face


                                              -2-
dismissal. United States v. Chuska Development, 55 F.3d 1491, 1495 (10th Cir. 1995).

To establish diversity of citizenship of a corporate defendant, the complaint must allege

the corporation's state of incorporation and its principal place of business. 28 U.S.C. §

1332. Because Andress' complaint alleged neither, the district court did not have subject

matter jurisdiction of diversity grounds. See Taylor v. Appleton, 30 F.3d 1365, 1367

(11th Cir. 1994); Buell v. Sears, Roebuck & Co., 321 F.2d 468, 470-71 (10th Cir. 1963).

Moreover, while the record contains indications of Andress' residence, it contains no

allegation as to his state of citizenship. See Whitelock v. Leatherman, 460 F.2d 507, 514

(10th Cir. 1972) (allegations of residence in complaint insufficient to show diversity of

citizenship). Andress has failed to establish jurisdiction in federal court.

       AFFIRMED. The mandate shall issue forthwith.

                                                   Entered for the Court

                                                   Mary Beck Briscoe
                                                   Circuit Judge




                                             -3-